DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/175580 in view of JP2008003245A, with Lee et al. (US 2018/0045876) providing an English translation of WO2016/175580.
	As to claim 1, WO2016/175580 discloses in figures 1 and 7: a polarizer 400; a pattern layer 100 on a light exit surface of the polarizer, wherein the pattern layer comprises a first resin layer 120 and a second resin layer 110 sequentially arranged on the polarizer, a pattern portion 111 is located at an interface between the first resin layer and the second resin layer.
	WO2016/175580 does not disclose at least two pattern groups repeatedly arranged, each pattern group comprising at least two engraved optical patterns having different aspect ratios and different base angles, at least two adjacent pattern groups of the pattern groups having a same configuration.  JP2008003245A discloses in figure 9, a pattern group 32 comprising four engraved optical patterns 31A, 31B, 31C and 31D 
	As to claim 2, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 further discloses that the engraved optical patterns have an aspect ratio of about 0.3 to about 3.0 (Lee, paragraph [0053]).
	As to claim 3, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, because the engraved optical patterns have an aspect ratio ranging from 0.3 (minimum) to 3.0 (maximum), the difference between the minimum and the maximum aspect ratio is more than 0.5.
	As to claim 4, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 
	As to claim 5, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, because the engraved optical patterns have a base angle ranging from 75º (minimum) to 90º (maximum), the difference between the minimum and the maximum base angle is more than 5º.
As to claim 6, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  JP2008003245A further discloses in figure 2 that the engraved optical patterns 31A and 31B have a flat surface at a top portion thereof and an N-sided polygonal cross-sectional shape, with N being an integer from 4 to 10.
As to claim 7, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  JP2008003245A further discloses in figure 2 that the engraved optical patterns 31A and 31B in the pattern groups 32A, 32B and 32C are consecutively arranged without a flat section therebetween.
As to claim 8, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  JP2008003245A further discloses in figure 2 that a flat section is absent between two immediately adjacent pattern groups.
As to claim 9, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 
As to claim 10, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose the angle between the longitudinal direction of the engraved optical pattern and the absorption axis of the polarizer.  However, it was common and conventional to arrange the longitudinal direction of the engraved optical pattern to be parallel (0º) or perpendicular (90º) to the absorption axis of the polarizer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO2016/175580 by arranging the longitudinal direction of the engraved optical pattern to be at an angle of 0º or 90º with respect to the absorption axis of the polarizer because conventional arrangements were known to be cost-effective and reliable.
As to claim 11, WO2016/175580 discloses in figures 1 and 7: a polarizer 400; a pattern layer 100 on a light exit surface of the polarizer, wherein the pattern layer comprises a first resin layer 120 and a second resin layer 110 sequentially arranged on the polarizer, a pattern portion 111 is located at an interface between the first resin layer and the second resin layer.  WO2016/175580 further discloses that alternatively, the base layer 200, low refractive index resin layer 120, and the high refractive index resin layer 110 may be sequentially stacked (Lee, paragraph [0047]).  In this case, the high refractive index layer 110 and the low refractive index layer 120 would be sequentially arranged on the polarizer 400.

As to claim 12, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 further discloses that the difference in refractive index between the first resin layer and the second resin layer is about 0.10 to about 0.15 (Lee, paragraph [0048]).
As to claim 13, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  JP2008003245A further discloses in figure 2 that the number of engraved optical patterns in each of the pattern groups 32A, 32B and 32C is 2.
As to claim 14, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  JP2008003245A 
	As to claim 15, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  JP2008003245A further discloses in figures 9-12, an embodiment wherein each of the pattern groups 32 is composed of four optical patterns 31A, 31B, 31C and 31D consecutively arranged without a flat section therebetween, each of the patterns having different base angles and different aspect ratios.  JP2008003245A does not disclose pattern groups composed of a total of three optical patterns.  However, the various embodiments would suggest that the number of optical patterns in each pattern group was a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO2016/175580 by providing pattern groups composed of a total of three optical patterns because it was a matter of design choice.
As to claim 16, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 further discloses that the first resin layer 120 is a filling portion filling at least part of the engraved optical patterns (Lee, paragraph [0055]).
As to claim 17, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 
As to claim 18, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 17.  WO2016/175580 further discloses a functional layer on a surface of the base layer 200 (protective film), wherein the functional layer can be an anti-reflection, hard coating, anti-glare or anti-fingerprint layer (Lee, paragraph [0062]).
As to claim 19, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 1.  WO2016/175580 further discloses in figure 9, a liquid crystal display 90 and a polarizing plate 950 which includes the structure disclosed in figures 1 and 7 (Lee, paragraph [0087]).
	As to claim 20, WO2016/175580 in view of JP2008003245A discloses all of the elements of the claimed invention discussed above regarding claim 19.  WO2016/175580 further discloses in figure 9, a backlight unit, a light source side polarizing plate 900, a liquid crystal panel 800, and the polarizing plate 950 which includes the structure disclosed in figures 1 and 7, wherein the backlight unit comprises a light collecting inverted prism sheet 700.
Response to Arguments
Regarding claim 1, applicant’s arguments are moot in view of the new grounds of rejection.  The new grounds of rejection are based on figures 9 and 10 of JP2008003245A.
Regarding claim 11, applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that in the alternative configuration relied upon in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871